Title: From Benjamin Franklin to Richard Oswald, 14 January 1783
From: Franklin, Benjamin
To: Oswald, Richard


Sir,Passy, Jany. 14. 1783.
I am much oblig’d by your Information of your intended Trip to England. I heartily wish you a good Journey, and a Speedy Return; & request your kind Care of a Pacquet for Mr Hodgson.
I enclose two Papers that were read at different times by me to the Commissioners; they may serve to show if you should have Occasion, what was urg’d on the part of America on certain Points; or they may help to refresh your Memory. I send you also another Paper which I once read to you separately. It contains a Proposition for improving the Law of Nations, by prohibiting the Plundering of unarm’d & usefully-employ’d People. I rather wish than expect that it will be adopted. But I think it may be offer’d with a better Grace by a Country that is likely to suffer least & gain most by continuing the antient Practice, which is our Case, as the American Ships laden only with the Gross Productions of the Earth, cannot be so valuable as yours fill’d with Sugars or with Manufactures.— It has not yet been consider’d by my Colleagues; but if you should think or find that it might be acceptable on your side, I would try to get it inserted in the General Treaty. I think it will do honour to the Nations that establish it.
With great & sincere Esteem, I am, Sir, Your most obedient & most humble Servant
B Franklin
R. Oswald Esqr.
